Citation Nr: 1426758	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the current appellate claim.

The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) rated as 50 percent disabling, bilateral hearing loss, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling; the overall combined rating is 70 percent.  

2.  The evidence is in relative equipoise as to whether the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, TDIU is warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 70 percent.  See 38 C.F.R. § 4.25.  As such, he does satisfy the schedular threshold percentage requirements for consideration of a TDIU in that he has a combined rating of 70 percent, and at least one service-connected disability evaluated as 40 percent or more (i.e., PTSD evaluated as 50 percent).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, to the extent that the VA medical opinions summarized below each address whether the Veteran's hearing loss or PTSD would preclude gainful employment in the average person, they are not probative because they do not consider the Veteran's level of education or work history.

The Veteran has undergone several VA examinations to assess the severity of his PTSD and hearing loss.  See VA PTSD examinations dated September 2007, October 2009, August 2011; and VA audio examinations dated September 2007 and September 2011.  An October 2011 VA examination also addressed the PTSD and hearing loss.  

According to the PTSD examination reports, the Veteran suffers from, inter alia, severe exhaustion that interferes with daily activities as a result of PTSD-related chronic sleep disturbance.  See October 2007 examination report noting the Veteran only sleeps four hours per night, which, along with hypervigilance, reduces reliability and productivity.  

The examination reports also reflect markedly diminished interest or participation in significant activities, as well as avoidance behaviors and hypervigilance, all of which affected employment.  He also was noted to be lethargic, depressed and to have slow speech.  See the September 2007 and October 2009 examination reports.  

As to the Veteran's hearing loss, significant functional impairment as a result of the Veteran's hearing loss is noted given the Veteran's competent and credible reports at a September 2011 VA examination that he has difficulty understanding speech, even with hearing aids.  

As noted above, these examiners did not consider the Veteran's educational background or his work history, or the combined effects of the Veteran's service-connected disabilities, on his ability to maintain substantially gainful employment.  It is significant, however, that the Veteran has a 7th grade education and a work history in sales.  Although the Veteran retired due to age in the 1990s, the current severity of the Veteran's service-connected disabilities, most notably, difficulty hearing in conversation and near-constant exhaustion along with the other psychiatric symptoms, would significantly impact functional impairment such that the Veteran's ability to obtain and/or maintain substantially gainful employment based on his work history and level of education is legitimately and severely impacted.  A job in sales naturally requires a seller to communicate effectively with clients and/or a supervisor.  Given the Veteran's level of functional impairment as a result of PTSD and hearing loss as described above, the evidence is in relative equipoise as to whether, when considered together, along with level of education and work history, the Veteran is at least as likely as not unemployable due to his service-connected disabilities.  

Significantly, according to Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), the Board is not required to obtain a single medical opinion assessing the combined effects of all service-connected disabilities when determining whether a Veteran's multiple disabilities entitle him to a TDIU.  Accordingly, another examination is not required.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  In this case, the probative evidence of record, including the Veteran's competent and credible reports of lethargy, near-constant exhaustion and difficulty hearing conversations, along with hypervigilance and markedly diminished interest in almost everything, indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment in sales or similar work.

Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by all service-connected disabilities.  After considering the Veteran's lack of a high school degree, his work history in sales, as well as the combined effects of the Veteran's PTSD and hearing loss as described above, all doubt will be resolved in the Veteran's favor as to whether the manifestations of his service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that TDIU is warranted.


ORDER

A TDIU is granted.

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


